     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF
 4                                UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 5

 6   J & J SPORTS PRODUCTIONS, INC.,                     )
                                                         )
 7                   Plaintiff,     vs.                  ) Case No.: 2:09-cv-01653-WDK-FMO
                                                         )
 8   Jose Lorenzo Gonzalez, et al,                       )
                                                         )  CLERKS RENEWAL OF JUDGMENT
 9                Defendant,                             )
                                                         )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J & J SPORTS PRODUCTIONS, INC., and against Defendant, Jose
13
     Lorenzo Gonzalez individually and dba The Venture Bar, entered on July 24, 2009, be and the same is
14
     hereby renewed in the amounts as set forth below:
15
            Renewal of money judgment
16
                    a. Total judgment                                $      2,342.86
17
                    b. Costs after judgment                          $        00.00
18
                    c. Subtotal (add a and b)                        $      2,342.86
19
                    d. Credits                                       $         00.00
20
                    e. Subtotal (subtract d from c)                  $      2,342.86
21
                    f.   Interest after judgment                     $       111.84
22
                    g. Fee for filing renewal of application         $         00.00
23
                    h. Total renewed judgment (add e, f and g) $            2,454.70
24

25
             July 5, 2019
     Dated: ___________________              CLERK, by _________________________
26                                              Deputy

27

28

                                                         - 1-

                                          Renewal of Consent Judgment
